Citation Nr: 0530968	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  03-24 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating higher than 10 percent for 
pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan Hager, Associate Counsel


INTRODUCTION

The veteran had active service from February 1996 to December 
2001.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina, which, 
among other things, denied the veteran's claim for a rating 
higher than 10 percent for his pseudofolliculitis barbae.  
The veteran's June 2003 notice of disagreement (NOD) 
specified that he was disagreeing with respect to the denial 
of an increased evaluation for pseudofolliculitis barbae, and 
the other claims denied in the rating decision being appealed 
are therefore not before the Board.  38 C.F.R. § 20.201 
(2005).


FINDING OF FACT

The preponderance of the competent, probative evidence of 
record reflects that although the veteran's 
pseudofolliculitis barbae does not cause two or three of the 
eight characteristics of disfigurement or tissue loss or 
gross distortion or asymmetry of features, his 
pseudofolliculitis barbae has required the systemic therapy 
of intralesional steroid injections for more than six weeks 
but not constantly or near-constantly during the past 12-
month period.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
the criteria have been met for an evaluation of 30 percent, 
but no higher, for pseudofolliculitis barbae.  38 U.S.C.A. §§ 
1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7800, 7806 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations, redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) discussed both the timing 
and content of the VCAA's notice requirements.  In VAOPGCPREC 
7-2004 (July 16, 2004), VA's Office of General Counsel (GC) 
undertook to explain the holding of Pelegrini.  The Board is 
bound by the precedent opinions of VA's General Counsel as 
the chief legal officer of the Department.  See 38 U.S.C.A. § 
7104(c) (West 2002).

The Pelegrini Court held that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005).  VA met 
this requirement here.  After the veteran filed his September 
2002 claim for an increased rating for his pseudofolliculitis 
barbae, the RO sent the veteran a December 2002 letter 
explaining VA's duties to notify and assist him with this 
claim, and the veteran's rights and responsibilities in this 
regard.  The RO did not take any adjudicative action until 
its January 2003 rating decision that the veteran appealed to 
the Board.  Thus, in compliance with Pelegrini, VA provided 
VCAA notification to the veteran prior to its initial 
adjudicative action on his claim.

The Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. at 110.  According to GC, Pelegrini did not require 
that VCAA notification contain any specific "magic words," 
and allowed for the VCAA notification requirements to be 
satisfied by a document such as a statement of the case (SOC) 
or supplemental statement of the case (SSOC), as long as the 
document meets the four content requirements listed above.  
VAOPGCPREC 7-2004, at 3.  See also Mayfield, 19 Vet. App. at 
126 ("Although the Secretary could most efficiently and 
fully comply with §3.159(b)(1) by using the exact language of 
the regulation in any notice provided to a claimant, there is 
no requirement that the precise words of the regulation be 
included for notice to be complying").

These requirements were met in this case.  The RO's December 
2002 letter explained that to establish entitlement to an 
increase in his service-connected disability, the veteran had 
to show that the disability had worsened.  The letter asked 
the veteran to identify any evidence that would show this.  
The letter also indicated the information or evidence needed 
from the veteran, and explained how he could authorize the 
release of private medical records in support of his claim 
for the RO to request, or get the records himself and send 
them to the RO.  The RO also wrote: "[T]ell us about any 
additional information or evidence that you want us to try to 
get for you," and "[S]end is the evidence we need as soon 
as possible."  In addition, the RO included in its July 2003 
SOC and August 2003 SSOC the text of VCAA implementing 
regulation 38 C.F.R. § 3.159.  Cf. Valiao v. Principi, 
17 Vet. App. 229, 232 (2003) (noting Board's failure to 
discuss whether RO's decision and SOC satisfied VCAA 
requirements in the absence of letter explaining VCAA).  The 
RO thus satisfied all four elements of the VCAA's notice 
requirements.

Moreover, VA obtained all identified treatment records, and 
there is no indication that any other records exist that 
should be requested, or that any pertinent evidence was not 
received.  VA thus complied with the VCAA's preliminary duty 
to assist provisions and their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or its implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities-which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2005).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2005).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1 (2005); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

In the present case, after entitlement to compensation for 
pseudofolliculitis barbae already had been established, the 
veteran filed a new claim for an increased rating for this 
disorder; therefore, the present level of disability is of 
primary importance.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

Pseudofolliculitis barbae is an unlisted condition that may 
be rated by analogy to closely related conditions in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.  The RO has rated the veteran's 
pseudofolliculitis barbae under 38 C.F.R. § 4.118, Diagnostic 
Code (DC) 7800 (2005), applicable to skin disorders causing 
disfigurement of the head, face, or neck.

DC 7800 lists eight characteristics of disfigurement: a scar 
5 or more inches (13 or more cm.) in length; a scar at least 
one-quarter inch (0.6 cm.) wide at widest part; surface 
contour of scar elevated or depressed on palpation; scar 
adherent to underlying tissue; skin hypo- or hyper- pigmented 
in an area exceeding six square inches (39-sq. cm.); skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in 
an area exceeding six square inches (39 sq. cm.); underlying 
soft tissue missing in an area exceeding six square inches 
(39-sq. cm.); skin indurated and inflexible in an area 
exceeding six square inches (39- sq. cm.).  A 10 percent 
evaluation requires one characteristic of disfigurement.  A 
30 percent evaluation requires visible or palpable tissue 
loss and either gross distortion or asymmetry of one feature 
or paired set of features (nose, chin, forehead, eyes 
including eyelids, ears (auricles), cheeks, lips), or two or 
three characteristics of disfigurement.  A 50 percent 
evaluation requires visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, eyes including 
eyelids, ears (auricles), cheeks, lips), or four or five 
characteristics of disfigurement.

Thus, in order to be entitled to a higher, 30 percent rating, 
the veteran would have to have tissue loss and gross 
distortion or asymmetry or two or three characteristics of 
disfigurement.  There is no evidence, however, that the 
veteran's pseudofolliculitis barbae meets these criteria.  
The January 2003 VA skin examination noted that the veteran 
had a papular rash in his scalp, especially the parietal 
area, and beard, but none in the groin area, and that there 
was no sign of drainage or infection.  The examination report 
did not note any scars, hyper or hypopigmented skin over six 
square inches, abnormal skin texture over six square inches, 
underlying soft tissue missing, or indurated and inflexible 
skin.  Nor did the examination report indicate that there was 
any tissue loss or gross distortion or asymmetry of features.  
Similarly, the July 2003 letter from Dr. "P.M.", which 
characterized the veteran's disorder as acne keloidalis and 
folliculitis of the scalp indicated that the veteran 
underwent intralesional steroid injections to help flatten 
the scalp keloids and prevent exacerbations of them, and that 
they cause pain, tenderness, itch, and pustular drainage when 
they are not treated by intralesional and topical steroids, 
and antibiotics.  Dr. "P.M." did not note any scars hyper 
or hypopigmented skin over six square inches, abnormal skin 
texture over six square inches, underlying soft tissue 
missing, indurated and inflexible skin, tissue loss, or gross 
distortion or asymmetry of features.  Moreover, none of these 
symptoms are shown by the color photos submitted by the 
veteran.  38 C.F.R. § 7800, Note 3 (2005).  Therefore, the 
veteran is not entitled to a higher rating under DC 7800 as 
the evidence does not show two or three of the eight 
characteristics of disfigurement or tissue loss or gross 
distortion or asymmetry of features.

However, the veteran is entitled to a higher rating under 
another analogous diagnostic code, 38 C.F.R. § 4.118, DC 7806 
(2005), applicable to dermatitis or eczema.  Under DC 7806, a 
10 percent evaluation is warranted for eczema affecting at 
least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected, or where intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs is required for a total duration of less than six weeks 
during the past 12-month period.  A 30 percent evaluation may 
be assigned for eczema affecting 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas, or where 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required for a total duration of 
six weeks or more, but not constantly, during the past 12-
month period.  A 60 percent evaluation is warranted for 
eczema affecting more than 40 percent of the entire body or 
exposed area or where constant or near-constant systemic 
therapy is required during the past 12-month period.  
Although there is no indication that the veteran's 
pseudofolliculitis barbae affects 20 to 40 percent of his 
body or exposed areas, Dr. "P.M." stated in her July 2003 
letter that the veteran's intralesional steroid injections 
occurred every four weeks.  As these injections appear to be 
systemic therapy similar to corticosteroids or other 
immunosuppressive drugs as opposed to topical steroids, and 
they occur for a total duration of six weeks or more, i.e., 
about once per month, but not constantly or near-constantly, 
the veteran is entitled to the 30 percent evaluation provided 
for such injections under DC 7806, but not the higher, 60 
percent evaluation.

In sum, the preponderance of the competent, probative 
evidence of record reflects that although the veteran does 
not have symptoms warranting a higher rating under DC 7800 
for disfigurement of the head, face, or neck, his monthly 
steroid injections meet the criteria for a 30 percent 
evaluation, but no higher, when his pseudofolliculitis barbae 
is rated analogously to dermatitis or eczema under DC 7806.  
The benefit-of-the-doubt doctrine is therefore not for 
application, and the claim for a rating higher than 10 
percent for pseudofolliculitis barbae must be granted to the 
extent indicated.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2005); Alemany v. Brown, 9 Vet. App. 
518, 519-20 (1996).






ORDER

Subject to the laws and regulations governing awards of 
monetary benefits, an evaluation of 30 percent, but no 
higher, is granted for pseudofolliculitis barbae.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


